Avenant n°2 à la Convention et ses annexes régissant le
Permis de Recherche Jenein Sud

Entre les soussignés :

L'Etat Tunisien (ci-après dénommé "L'Autorité Concédante"), représenté par
Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et
Moyennes Entreprises.

d’une part,
Et,
L'Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommée "ETAP"),

dont le siège est au 27 bis, avenue Khéreddine Pacha, 1073 - Tunis -Tunisie,
représentée par son Président Directeur Général, Monsieur Khaled BECHEIKH.

Et,

OMV (Tunesien) Exploration GmbH (ci-après dénommée OTEX) société établie
et régie selon les lois de la république Autrichienne dont le siège est à Otto-
Wagner-PlatzS, A1090 Vienne, Autriche, élisant domicile au 8, Rue Slimane Ben
Slimane, El Manar II, 2092-Tunis-Tunisie représentée par son Directeur Général,
Monsieur Andreas SCHEED.

d'autre part,
Il est préalablement exposé ce qui suit :

1. Une Convention et ses Annexes relatives au Permis de Recherche dit «Permis
Jenein Sud» ont été signées à Tunis le 10 Novembre 2003 entre l'Etat Tunisien
d'une part, ETAP et OMV d'autre part et approuvées par Decret n° 204-1105 du
date 13 Mai 2004 paru au Journal Officiel de la République Tunisienne (J.0.R.T)
n°41 du 21 Mai 2004.

2. Le Permis de Recherche dénommé « Jenein Sud » d'une superficie de 1992
km? a été institué par arrêté du Ministre de l'Industrie et de l'Energie du 8 Avril
2004 paru au J.O.R.T n°32 du 20 Avril 2004.

3. En date du 6 avril 2004, la société OMV.A.G a notifié la cession totale de ses
intérêts, droits et obligations dans le Permis au profit de sa filiale OMV
(Tunesien) Exploration Gmbh (OTEX). Ladite cession a été approuvée par
l'Autorité Concédante par lettre n° 128 du 24 Avril 2004.

4. Un Avenant n°1 à la Convention signé le 26 mai 2005 a été ratifié par Décret
n° 2005-1838 du 27 Juin 2005 paru au J.O.R.T n°52 du 1° Juillet 2005. Cet
avenant porte sur le changement du Co-titulaire suite à la cession
susmentionnée ainsi que sur le transfert d'obligation de forage d'un puits
d'exploration du Permis de Recherche « Maatoug » abandonné par ETAP et
OTEX, sur le Permis de Recherche « Jenein Sud ».

5. Une extension de la durée de validité de la période initiale du Permis, d'une

(01) année arrivant à échéance le 19 avril 2008, a été accordée par arrêté du
5 juillet 2007, paru au J, O, R.T n° 56 du 13 Juillet 2007.

Ye avt
Ye
We

1€

6. Une extension de la durée de validité de la période initiale du Permis d’une (01)
année arrivant à échéance le 19 avril 2009, a été accordée par arrêté du 19
Avril 2008 paru au J.O.R.T n° 34 du 25 Avril 2008.

7. Une demande de premier renouvellement du Permis pour une durée de trois
(03) années tel que prévu par l'article 5 du cahier des charges, et ce sans la
réduction de la superficie, a été déposée par le Titulaire auprès de la Direction
Générale de l'Energie en date du 18 Février 2009 .

8. Une demande et une demande complémentaire de Concession d'exploitation
des Hydrocarbures dite « Concession Nawara » ont été déposées par les Co-
Titulaires respectivement en date du 19 Juin 2009 et du 19 septembre 2009
auprès de la Direction Générale de l'Energie.

9. Par Fax du 17 Octobre 2009, la Direction Générale de l'Energie a informé les
Co-Titulaires de l'avis favorable à la demande du premier renouvellement émis
par le Comité Consultatif des Hydrocarbures pour une même superficie que
celle de la période de validité initiale du Permis et ce, après déduction de la
superficie de la Concession (Nawara) demandée, soit sur une superficie de
1464 km2.

10. Par Fax duo Dés 2a Direction Générale de l'Energie a informé les Co-
Titulaires ETAP et OMV de l'avis favorable à la demande d'octroi par le Comité
Consultatif des Hydrocarbures de la Concession Nawar, d'une superficie de cinq
cent vingt huit (528) km2, soit cent trente deux (132) p.e.

Ainsi, les Parties conviennent de conclure le présent Avenant n°2 à la
Convention régissant le Permis de Recherche Jenein Sud afin d'inclure certaines
modifications suite à ce premier renouvellement.

Ceci étant, il a été arrêté et convenu ce qui suit :
Article 1° :

Le présent Avenant n°2 a pour objet de modifier certaines dispositions du Cahier
des Charges annexé à la Convention régissant le Permis.

Article 2 :

Le Préambule fait partie intégrante du présent Avenant. Il doit être interprété et
appliqué dans ce sens.

Article 3:

Le paragraphe 1 alinéa 2, de l'Article 5 du Cahier des Charges est annulé et
remplacé par ce qui suit :

1. À l'expiration de la période de validité couverte par la période initiale, le
Titulaire aura droit à un premier renouvellement du Permis de Recherche
Jenein Sud pour une période de trois ans (3) commençant le 20 Avril 2009 et
finissant 19 Avril 2012.

2. Le premier renouvellement portera sur la même superficie que celle de la
période de validité initiale du Permis et ce, après déduction de la superficie de
la Concession Nawara, soit une superficie de trois cent soixante six (366)
périmètres élémentaires totalisant mille quatre cent soixante quatre kilomètres
carrés (1464 km2).
3. Pendant cette période du premier renouvellement OTEX s'engage à réaliser à
ses frais et risques le programme de travaux suivant :

- Acquisition de 300 km de sismique 2D.
- Forage de deux (02) puits d'exploration jusqu'à l'Ordovicien .

Le montant des dépenses minima nécessaire pour la réalisation de ces
travaux s'élève à huit millions cinq cents milles Dollars des Etats Unis d'Amérique
(8.500.000 $ US).

Article 4 :

Les dispositions de la Convention relatives au Permis de Recherche Jenein Sud
ainsi que celles de son Avenant n°1 non modifiées par les présentes sont
intégralement maintenues.

Article 5:

Le présent Avenant n°2 à la Convention entre en vigueur à la date de sa signature
sous réserve de son approbation par Décret.

Article 6 :

Le présent Avenant n°2 est dispensé des droits de timbre. Il sera enregistré sous
le régime du droit fixe aux frais du Titulaire et ce conformément à l'Article 100.a
du Code et de l'Article 11 de la Convention régissant le Permis de Recherche
"“Jenein Sud ",

Fait à Tunis, le.… | 1.2. 18N. 2010.
En sept (7) exemplaires originaux.

Pour l'Etat Tunisien
Ministre de! Fnergle
et des Peti ireprses
É DO SNS ste À
EG. Cr LS
Signé: Afif CHELBI ae lee
Afif CHELBI ' }
. — ee
Ministre de l'Industrie , de l' Energie et des Petites? *”” ca
# et Moyennes Entreprises nr FR.
3 + Ÿ N ju
. x |E C
\ De +, © £,
NS ” Pour treprise Tunisienne Pour OMV (Tunesien)
NC A tés Pétrolières Exploration GmbH (OTEX)

4 ]

Khaled BECHEIKH
Président Directeur Général

unis - Tunisia
Phone: +216 70 168 200
Fax: +216 Er 65 201202
